Citation Nr: 1035370	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a back disorder, to 
include the lumbar spine and the thoracic spine.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for radiculopathy of the 
bilateral arms and shoulders.

5.  Entitlement to service connection for a right knee disorder, 
to include a meniscal tear.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 
1991.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for a back 
disorder, bilateral hearing loss, radiculopathy, and a right knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with tinnitus during active service; 
chronic in-service symptoms and continuous post- service symptoms 
relating to his bilateral tinnitus are established, and the 
weight of the competent evidence is at least in relative 
equipoise on the question of whether the currently diagnosed 
bilateral tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
disorder in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Taking the first element of service connection, the Veteran has a 
current diagnosis of bilateral tinnitus.  The Veteran testified 
at his December 2009 hearing that he currently has tinnitus.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because, by its very nature, it 
is inherently subjective, the Veteran is competent to attest 
to having it, even as a layman.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

The claims file also contains lay evidence supporting both the 
in-service incurrence of this disorder, as well as a continuity 
of symptomatology since discharge.  The lay evidence includes the 
Veteran's December 2009 hearing testimony.  The Board notes that 
the chronicity of in-service symptomatology may be established by 
lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993) (finding that lay statements are competent on in-service 
symptoms and post-service symptoms of dizziness, loss of balance, 
hearing trouble, stumble and fall, and tinnitus that later formed 
the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) (holding sworn post-service 
testimony alone is sufficient to establish in-service fall and 
symptoms, and no specific in-service medical notation, let alone 
diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that ever since service, he has suffered from 
ringing in his ears, which is associated with tinnitus.  

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed further below, the Veteran's contentions of 
his hearing problems are consistent with the medical record as a 
whole.  The medical evidence confirms that he has been treated 
continuously for his symptoms over the years.  Also, his 
statements are internally consistent as the Veteran has never 
alleged any etiology for his disorder other than the in-service 
incurrence of the problem.  The Board further notes the presence 
of this consistency in statements made to treatment providers 
over the years.  See Rucker, 10 Vet. App. at 73 (observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The lay evidence in this case is further supported by the 
objective, medical record.  The in-service incurrence of his 
tinnitus is shown in his service treatment records (STRs).  The 
Veteran's entrance examination was devoid of documentation of any 
hearing problems.  During service, from 1986 to 1990, the Veteran 
was diagnosed with and treated for bilateral tinnitus.  Post- 
service continuation of symptomatolgy has also been objectively 
established.  Military medical records from 1993 document his 
recurrent tinnitus and its lengthy history.  Additionally, the 
Veteran at his December 2009 hearing indicated that his in-
service symptoms of tinnitus have never subsided.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service symptoms 
relating to his bilateral tinnitus have been established.  Given 
this finding, it is not necessary to determine whether a nexus 
exists between the Veteran's current symptoms and his symptoms in 
service.  The Veteran was never afforded a VA examination and one 
is not required as the medical evidence in this case is 
sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim for service connection for bilateral 
tinnitus.  As such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for bilateral tinnitus is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  
First, throughout the course of this appeal, including at his 
December 2009 hearing, the Veteran has identified a large number 
of sources of private medical treatment for his bilateral hearing 
loss, radiculopathy, right knee disorder, and back disorder. The 
evidence of record contains copies submitted by the Veteran of 
some of the medical records for Dr. Hakim and Dr. Alan K. 
Halperin.  However, these, along with many other private records, 
have not been requested and obtained by the RO.  Attempts to 
secure all of these records must be made.  38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."

Second, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
back disorder.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

The medical record reveals a current diagnosis of degenerative 
disc disease of the lumbar spine from a private physician, Dr. 
Vega, in October 2005.  During service, on multiple occasions 
from 1986 to 1988, the Veteran was treated for pain, tenderness, 
and spasms in his lumbar spine.  The Veteran has never been 
afforded a VA examination for this claim.  An examination is 
needed to determine whether his current back disorder may be 
related to his military service.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain all of his private 
treatment (clinical) records from the 
following sources: 
	a)  Jacksonville Internal Medicine, P.C. 
(identified in 	BlueShield insurance forms 
submitted by Veteran); 
	b)  Dr. Carlos A. Oteyza (identified in a 
July 2007 	statement by the Veteran);
	c)  Dr. Hakim (identified at his December 
2009 	hearing);
	d)  Dr. Alan K. Halperin (identified at 
his December 	2009 hearing);
	e)  Regional MRI of Jacksonville 
(identified in 	BlueShield insurance forms 
submitted by Veteran);
	f)  Brooks Rehabilitation Center 
(identified in a July 	2007 statement by the 
Veteran);
	g)  Dr. Rosenstein (identified at his 
December 2009 	hearing);
	h)  Joseph J. Altomare, D.C. (identified 
in a July 2007 	statement by the Veteran);
	i)  Dr. Glenn W. Knox (identified in a 
July 2007 	statement by the Veteran);
	j)  Dr. Julie McKay (identified in a July 
2007 	statement by the Veteran);
	k)  Dr. Robert F. Kiely (identified in a 
July 2007 	statement by the Veteran);
	l)  Edward H. Schott, D.R. (identified in 
a July 2007 	statement by the Veteran); 
	m)  Heartland Rehabilitation Center 
(identified in a 	July 2007 statement by the 
Veteran); and,
	n)  Dr. Galiano (identified in a June 2008 
statement by 	the Veteran).

Thereafter, the RO should attempt to obtain 
those records. Do not associate duplicate 
records with the file.

2.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record.

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current back disorder and radiculopathy of 
the arms and shoulders.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed back 
disorder, and any identified radiculopathy of 
the arms and shoulders, had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


